Title: From Thomas Jefferson to Martha Jefferson Randolph, 5 April 1807
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


                        
                            Washington April 5. 07
                        
                        We are all well here, my ever dear Martha, but I shall not be able probably to set out tomorrow, but shall on
                            Tuesday. we shall be five days on the road. in the mean time the roads will be getting better, & the weather perhaps
                            milder. but indeed it looks as if this winter would run through the summer. not a bud is swelled here yet, except of the
                            red Maple. kiss our dear children for me, and be assured of my tenderest love.
                        
                            Th: Jefferson
                            
                        
                    